DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20090306820) in view of Glickman (20160098831) and further in view of Official Notice.
Regarding claim 1, Simmons discloses an inventory system to be used in an enclosure comprising (method for tracking shelf inventory – Simmons: abstract).
A power module provides power to the inventory system from at least one of an electric source, battery, WIFI charge, wireless charge or combination thereof (a power supply – Simmons: paragraph 94, figure 2A).
A computer processor coupled to the power module (a microcontroller – Simmons: paragraph 72, figure 2A).

An image capturing module coupled to the processor (inventory imaging interface – Simmons: paragraph 110).
A movement module coupled to the processor (remote motion detector – Simmons: paragraph 77).
The claimed determine the difference between the captured image to a previous image wherein the previous image resembles the image of the products prior to the movement (using images to track changes in inventory – Simmons: paragraph 113). 
Simmons fails to specifically disclose wherein the movement module is configured to determine if a movement has occurred in an area being imaged within the enclosure, in response to determining that a movement has occurred, trigger the image capturing device to capture at least one image of products in the enclosure. Simmons does teach the image capturing device captures images of products in an enclosure (Simmons: paragraph 113). Glickman teaches capturing an image after detecting the opening and closing of a drawer (Glickman: paragraph 146). Modifying Simmons to include the triggering of an image capture after detecting movement would increase the overall utility of the device by providing the user with additional means to monitor inventory removal/placement. Therefore it would have been obvious to one of ordinary skill in the art to modify Simmons according to Glickman.

Regarding claim 2, the inventory system further comprising at least one of a light source (various types of lights – Simmons: paragraph 96).
A lock mechanism and a payment module, wherein the payment module at least one of identifies individuals accessing inventory or facilitate payments from individuals making a payment 

Regarding claim 4, the image capturing module comprises at least one of one or more cameras, one or more IR module and one or more video recorders (a camera module – Simmons: paragraph 113).

Regarding claim 5, the one or more cameras are placed in at least one of above the inventory and facing the inventory (the camera view being downwards towards the drawers – Glickman: paragraph 61, figure 4E).

Regarding claim 6, the one or more IR module is place in at least one of facing the inventory or behind the inventory (cameras forming images of the drawers, redirecting the camera view downwards toward the drawers – Glickman: paragraph 61, figure 4E).

Regarding claim 7, a communication module to communicate data over at least one wired and wireless network (the network interface – Simmons: paragraph 117).

Regarding claim 8, data is bi-directionally communicated with an inventory database (network interface being bidirectional serial data communications – Simmons: paragraph 117).

Regarding claim 9, An inventory apparatus executing an inventory method comprising an inventory system to be used in an enclosure (method for tracking shelf inventory – Simmons: abstract).

Capturing an image of inventory on a shelf in a cooler when a trigger is identified (inventory imaging interface taking images of the inventory on a shelf – Simmons: paragraph 113).
Determining and communicating the difference between the captured image to previous image, wherein the previous image resembles the status of the inventory prior to the trigger (using images to track changes in inventory – Simmons: paragraph 113).
Simmons fails to specifically disclose determining if a movement has occurred in an area being imaged within the enclosure. Simmons does teach the image capturing device captures images of products in an enclosure (Simmons: paragraph 113). Glickman teaches capturing an image after detecting the opening and closing of a drawer (Glickman: paragraph 146). Modifying Simmons to include the triggering of an image capture after detecting movement would increase the overall utility of the device by providing the user with additional means to monitor inventory removal/placement. Therefore it would have been obvious to one of ordinary skill in the art to modify Simmons according to Glickman.

Regarding claim 10, communication is with an inventory database (data communication with server having access to a database – Simmons: paragraph 129).

Regarding claim 11, at least one of: receiving validation of payment authorization; identifying a person; unlocking a door; using IR to determine a distance from an object, wherein the change in distance facilitates inventory counting (payment icon for identifying the consumer and providing for billing and/or inventory release for goods and services dispensed from the vending machine – Simmons: paragraph 104).

Regarding claim 12, the trigger is at least one of an open door, a change in light, a change in pressure and a change in distance (determining a change in inventory based on changes between captured images based on opening and closing – Glickman: paragraph 65).


Claims 3 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20090306820) in view of Glickman (20160098831) and further in view of Official Notice.
Regarding claim 3, Simmons and Glickman fail to specifically disclose the claimed wherein the movement module is configured to determine, based on the captured image, if there is at least one of a change in distance to the closest product, a change in position of a product, or a change in the number of products within the enclosure. Simmons does teach the image capturing device captures images of products in an enclosure (Simmons: paragraph 113). Glickman teaches capturing an image after detecting the opening and closing of a drawer (Glickman: paragraph 146). Examiner takes Official Notice that it is well known in the art to compare subsequently captured images to determine differences in the images, including the change in quantity of items. Modifying Simmons and Glickman to compare the two captured images to determine a change in quantity of items would allow the system to determine if anything was removed or added to the enclosure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Simmons and Glickman according to Official Notice.

Regarding claim 13, the claim is interpreted and rejected as claims 1 and 3 stated above.

Regarding claim 14, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 15, the claimed payment module facilitates the unlocking of the enclosure when payment charges are confirmed (payment icon used by a consumer to effectuate vending cycles to identify the consumer and provide for billing and/or inventory release; the vending bridge may be configured for operation in a vending machine such as a cooler. Such a cooler typically may be one, two, or three door front open or top open [unlock or open] – Simmons: paragraph 104).

Regarding claim 16, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 17, the claimed module is configured to detect the a door open condition is not specifically disclosed by Simmons and Glickman. Glickman does teach capturing an image after detecting the opening and closing of a drawer (Glickman: paragraph 146). Examiner takes Official Notice that it is well known in the art to base trigger conditions on many different sensed conditions, including opening of a door. Modifying Simmons and Glickman to trigger based on the opening of a door would increase the overall utility of the system by providing additional means for detection and capture of images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Simmons and Glickman according to Official Notice.

Regarding claim 18, the claimed module is configured to detect a movement condition within the enclosure (capturing an image after detecting the opening and closing of a drawer - Glickman: paragraph 146).

Regarding claim 19, the claimed module is configured to detect a change in pressure condition within the enclosure is not specifically disclosed by Simmons and Glickman. Glickman does teach capturing an image after detecting the opening and closing of a drawer (Glickman: paragraph 146). Examiner takes Official Notice that it is well known in the art to base trigger conditions on many different sensed conditions, including a change in pressure. Modifying Simmons and Glickman to trigger based on detected change in pressure would increase the overall utility of the system by providing additional means for detection and capture of images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Simmons and Glickman according to Official Notice.

Regarding claim 20, the claimed module is configured to detect a change in light within the enclosure is not specifically disclosed by Simmons and Glickman. Glickman does teach capturing an image after detecting the opening and closing of a drawer (Glickman: paragraph 146). Examiner takes Official Notice that it is well known in the art to base trigger conditions on many different sensed conditions, including a change in light. Modifying Simmons and Glickman to trigger based on detected change in light would increase the overall utility of the system by providing additional means for detection and capture of images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Simmons and Glickman according to Official Notice.

Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,074,793. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:

Claim
Application
11,074,793
1
An inventory system to be used in an enclosure, comprising: a power module provides power to the inventory system from at least one of an electric source, battery, WIFI charge, wireless charge or combination thereof; a computer processor coupled to the power module; a memory module coupled to the computer processor; an image capturing module coupled to the computer processor; a movement module coupled to the computer processor; wherein the movement module is configured to: determine if a movement has occurred in an area being imaged within the enclosure, in response to determining that a movement has occurred, trigger the image capturing module to capture at least one image of products in the enclosure;
An inventory system to be used in a cooler, comprising: a power module provides power to the inventory system from at least one of an electric source, battery, WIFI charge, wireless charge or combination thereof; a computer processor coupled to the power module; a memory module coupled to the computer processor; an image capturing module coupled to the computer processor; a movement module coupled to the computer processor; wherein the movement module is configured to: determine if a movement has occurred in an area being imaged within the cooler, in response to determining that a movement has occurred, determine if the movement meets a threshold, and in response to the movement meeting the threshold, trigger the image capturing device to capture images of products in the cooler (cl 1)
 
 and determine the difference between the captured image to a previous image, wherein the previous image resembles the image of the products prior to the movement
well known in the art to compare differences in sequentially captured images to determine differences, therefore obvious to one of ordinary skill in the art
2
at least one of a light source, a lock mechanism and a payment module, wherein the payment module at least one of identifies individuals accessing inventory or facilitate payments from individuals making a payment
at least one of a light source, a lock mechanism and a payment module, wherein the payment module at least one of identifies individuals accessing inventory or facilitate payments from individuals making a payment (cl 2)
3
wherein the movement module is configured to determine, based on the captured image, if there is at least one of a change in distance to the closest product, a change in position of a product, or a change in the number of products within the enclosure
well known in the art to compare differences in sequentially captured images to determine differences, including change in quantity of items, therefore obvious to one of ordinary skill in the art
4
wherein the image capturing module comprises at least one of one or more cameras, one or more IR module and one or more video recorders
wherein the image capturing module comprises at least one of one or more cameras, one or more IR module and one or more video recorders (cl 4)
5
wherein the one or more cameras are placed in at least one of above the inventory and facing the inventory
wherein the one or more cameras are placed in at least one of above the inventory and facing the inventory (cl 5)
6
wherein the one or more IR module is place in at least one of facing the inventory or behind the inventory
wherein the one or more IR module is place in at least one of facing the inventory or behind the inventory (cl 6)
7
a communication module to communicate data over at least one wired and wireless network
a communication module to communicate data over at least one wired and wireless network (cl 7)
8
wherein data is bi-directionally communicated with an inventory database
wherein data is bi-directionally communicated with an inventory database (cl 8)
9
An inventory apparatus executing an inventory method, the inventory method comprising an inventory system to be used in an enclosure, comprising: a power module provides power to the inventory system from at least one of an power source, battery, WIFI charge, wireless charge or combination thereof; determining if a movement has occurred in an area being imaged within the enclosure, in response to determining that a movement has occurred within the enclosure, capturing an image of inventory on a shelf in the enclosure; and determining and communicating the difference between the captured image to a previous image, wherein the previous image resembles the status of the inventory prior to the movement
An inventory apparatus executing an inventory method, the inventory method comprising an inventory system to be used in a cooler, comprising: a power module provides power to the inventory system from at least one of an power source, battery, WIFI charge, wireless charge or combination thereof; determining if a movement has occurred in an area being imaged within the cooler, in response to determining that a movement has occurred, determining if the movement meets a threshold, and in response to the movement meeting the threshold, capturing an image of inventory on a shelf in the cooler; and determining and communicating the difference between the captured image to previous image, wherein the previous image resembles the status of the inventory prior to the movement (cl 9)
10
wherein the communication is with an inventory database
wherein the communication is with an inventory database (cl 10)
11
at least one of: receiving validation of payment authorization; identifying a person; unlocking a door; using IR to determine a distance from an object, wherein the change in distance facilitates inventory counting
at least one of: receiving validation of payment authorization; identifying a person; unlocking a cooler door; using IR to determine a distance from an object, wherein the change in distance facilitates inventory counting (cl 11)
12
capturing an image of inventory in response to a trigger, the trigger comprising at least one of an open door, a change in light, and a change in pressure
capturing an image of inventory in response to a trigger, the trigger comprising at least one of an open door, a change in light, and a change in pressure (cl 12)
13
An inventory system to be used in an enclosure, comprising: a power module provides power to the inventory system; a computer processor coupled to the power module; a memory module coupled to the computer processor; an image capturing module coupled to the computer processor; a module coupled to the computer processor; wherein the module is configured to: detect a condition of the enclosure; in response to detecting a condition of the enclosure and comparing the condition of the enclosure to a previous condition of the enclosure, trigger the image capture device to capture an image of the interior of the enclosure;
An inventory system to be used in a cooler, comprising: a power module provides power to the inventory system from at least one of an electric source, battery, WIFI charge, wireless charge or combination thereof; a computer processor coupled to the power module; a memory module coupled to the computer processor; an image capturing module coupled to the computer processor; a movement module coupled to the computer processor; wherein the movement module is configured to: determine if a movement has occurred in an area being imaged within the cooler, in response to determining that a movement has occurred, determine if the movement meets a threshold, and in response to the movement meeting the threshold, trigger the image capturing device to capture images of products in the cooler (cl 1) & An inventory apparatus executing an inventory method, the inventory method comprising an inventory system to be used in a cooler, comprising: a power module provides power to the inventory system from at least one of an power source, battery, WIFI charge, wireless charge or combination thereof; determining if a movement has occurred in an area being imaged within the cooler, in response to determining that a movement has occurred, determining if the movement meets a threshold, and in response to the movement meeting the threshold, capturing an image of inventory on a shelf in the cooler; and determining and communicating the difference between the captured image to previous image, wherein the previous image resembles the status of the inventory prior to the movement (cl 9)
 
 and determine at least one of a change in distance to the closest product, a change in position of a product, or a change in the number of products
well known in the art to compare differences in sequentially captured images to determine differences, including change in quantity of items, therefore obvious to one of ordinary skill in the art
14
at least one of a light source, a lock mechanism and a payment module, wherein the payment module at least one of identifies individuals accessing inventory or facilitate payments from individuals making a payment
at least one of a light source, a lock mechanism and a payment module, wherein the payment module at least one of identifies individuals accessing inventory or facilitate payments from individuals making a payment (cl 2)
15
wherein the payment module facilitates the unlocking of the enclosure when payment charges are confirmed
wherein the payment module facilitates the unlocking of the cooler when payment charges are confirmed (cl 3)
16
wherein the image capturing module comprises at least one of one or more cameras, one or more IR module and one or more video recorders
wherein the image capturing module comprises at least one of one or more cameras, one or more IR module and one or more video recorders (cl 4)
17
wherein the module is configured to detect the a door open condition
further comprising: capturing an image of inventory in response to a trigger, the trigger comprising at least one of an open door, a change in light, and a change in pressure (cl 12)
18
wherein the module is configured to detect a movement condition within the enclosure
further comprising: capturing an image of inventory in response to a trigger, the trigger comprising at least one of an open door, a change in light, and a change in pressure (cl 12)
19
wherein the module is configured to detect a change in pressure condition within the enclosure
further comprising: capturing an image of inventory in response to a trigger, the trigger comprising at least one of an open door, a change in light, and a change in pressure (cl 12)
20
wherein the module is configured to detect a change in light within the enclosure
further comprising: capturing an image of inventory in response to a trigger, the trigger comprising at least one of an open door, a change in light, and a change in pressure (cl 12)




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689